DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.
 Election/Restrictions
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 is directed to a kit with components of the system of claim 1, the method of claim 11, and additional new elements such as a portable container to carry exciters, memory for storage of instructions (assumed via a processor), and a reversibly attached exciter and sensor (which is different than attached via a reversible adhesive)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more chambers mounted on a surface of the existing conduit, the one or more chambers filled with various fluids, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim states that a plurality of frequencies are selected based upon a noise spectrum at or near locations of the one or more exciters.  The specification states that the noise spectrum is at or near the measurement locations, not at the location of the exciters. Claim 21 is not enabled by the disclosure as currently written. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-14, 16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the conduit" in the middle of the respective claims.  There is insufficient antecedent basis for this limitation in the claim. The Applicant makes specific reference to an existing conduit in the beginning of the claims, but then refers to the conduit, and later in the claim refers to “a conduit”, which leads to confusion as to which conduit the Applicant is referring to and when. The examiner is reding all conduits as the existing conduit in this office action as the figures only show a single conduit.  Since claims 1 and 11 are indefinite, then all remaining dependent claims, 2, 4, 6-10, 21, and 22 and 12-14, 16, 18, and 19 which depend from indefinite independent claims 1 and 11, would be indefinite as well. 
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlin (U.S. Patent Number 4,984,472). Dahlin discloses that a Coriolis mass flow rate measuring apparatus including one or more detecting means (46), (48), (56) for detecting conduit detection portion velocities caused by Coriolis forces exerted by a mass flowing through the oscillating conduit, and means (54) operative to measure the time differences between said first and second points in time when respective velocity signals have zero velocity and to use such measurements according to a formula to indicate the mass flow rate (Please see the abstract).
With respect to claim 1, Dahlin discloses and illustrates a system for determining properties of a fluid in a conduit (see column 7, lines - 13-16, "an improved meter using Coriolis effects for measuring mass flow rates"), the system comprising: one or more exciters (42, 60) attached to the outer surface of the existing conduit (30, 68), the one or more exciters to induce one or more vibration patterns in the conduit, an isolator (34, 64) connected to the conduit at a first end of the isolator and to a fixed support (32) on a second end of the isolator, the isolator to prevent vibrations from being transmitted along the length of conduit beyond a predetermined measurement length (see column 9, lines 28-45, "vibration isolation plates 64 and 66"), a plurality of sensors (46, 48) attached to the exterior of the existing conduit, the plurality of sensors to measure a change in one or more mechanical states of a conduit (see column 9, lines 9-27, "velocity sensors 46 and 48”), one or more non-transitory machine-readable storage media storing instructions : for determining one or more properties of the fluid, and one or more processing devices to execute the instructions to perform operations including receiving data from the sensor and determining a property of the fluid (this is disclosed via the principle of the disclosed mass flow meter, see for example. column 7, lines 48-65, - "computing means, which computing means typically have memory for storing instructions"), where the plurality of sensors comprise a displacement sensor, a motion or acceleration sensor, a vibration sensor, load (stress) sensor, and a strain sensor. (velocity sensors and a thermometer means for measuring tube temperatures (see Figure 12) are disclosed.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin.
With respect to claims 4 and 14, while the specific exciter used is not explicitly disclosed, the exciter type is not disclosed as critical nor required and thus any exciter that provides the necessary function would be deemed as an obvious equivalent to one of ordinary skill in the art.
Claims 2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin as applied to claim 1 above, and further in view of Shimada (U.S. Patent Number 8,442,781). Shimada discloses a drive device for operating an electromagnetic oscillator includes an OP amplifier for amplifying an analog input signal from an electromagnetic pick-off and an A/D converter for converting an analog signal output from the OP amplifier into a digital signal. The drive device also includes a D/A converter for converting, after digital processing performed by a DSP on the digital signal output from the A/D converter based on phase detection, a digital signal having a processed data amount into an analog signal, and a D/A converter for converting, after the digital processing performed by the DSP on the digital signal output from the D/A converter based on the phase detection, a digital signal having a processed data amount into an analog signal (Please see the abstract). Both Dahlin and Shimada are concerned with flowmeters to measure fluid properties.
With respect to claim 2, the system of claim 1, where the conduit is a pipe is illustrated in figure 2 and 3 of Dahlin.  However, Dahlin fails to disclose an electromagnet vibrator mounted to the outer surface of the conduit.  Shimada, however, discloses and illustrates best in figure 6 a vibrator (6) which is disclosed to be a coil and magnet in column 2, lines 1 through 12. Using the electromagnetic vibrator of Shimada would be obvious to one of ordinary skill in the art with a system such as Dahlin as a suitable vibrating means.  
With respect to claim 6, the system of claim 1, where the system comprises two or more isolators positioned along an axial length of the conduit, the isolators forming a measurement length of conduit, and where the one or more exciters is placed along the measurement length of the conduit is illustrated in figures 2 and 3 of Dahlin.  Dahlin specifically discloses that stressed at points where the standards 34 and 36 (isolators 34 and 36) are attached are primarily torsional stresses (angular tresses) thus 34 and 36 would provide active isolation (see column 9, lines 46 through 51). Dahlin further discloses a magnet and coil arrangement to provide damping effects with respect to Figures 7 and 8, which would provide passive isolation. 
With respect to claim 7, while the arrangement of the sensors are not explicitly disclosed, placing the sensors in a configuration to maximize measurement results would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 8, the system of claim 1, where the property of the fluid is mass flow or density is disclosed as a Coriolis mass flow rate measurement apparatus is disclosed in both references and specifically, Shimada discloses measurement of mass flow in column 1, lines 44 through 52. Dahlin specifically discloses the use of a pulse pattern and the specifics about the vibration pattern are selectable by the controller and is a user selectable value based upon the required or desired measurement and results desired to be obtained and thus one of ordinary skill in the art can apply whichever one might be necessary as required. 
With respect to claim 9, the use of multiple exciters is shown in the Dahlin reference and the exciters causing various movements would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 10, mass elements to alter the mechanical property of a conduit are well known for Coriolis mass flow meters, and thus their use would be obvious to one of ordinary skill in the art as the type of mass selected to alter the mechanical property of the conduit can be chosen as needed by one of ordinary skill in the art at the time of the invention.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin, and further in view of Shimada.
With respect to claim 11, Dahlin discloses and illustrates a method for determining properties of a fluid in an existing conduit, the method comprising: attaching to the exterior surface of the conduit (30,68) one or more exciters (42, 60) via various attaching means (the attachment means claimed are all well-known and established attaching means and equivalents one for the other, thus are deemed to be obvious to one of ordinary skill in the art) and causing the exciter to induce one or more vibration patterns in the conduit; connecting an isolator (34,64) to the conduit at a first end of the isolator and to a fixed support (32) on a second of the isolator, the isolator to prevent vibrations from being transmitted along the length of conduit beyond a predetermined measurement length (see column 9, lines 28-45, "vibration isolation plates 64 and 66"); attaching one or more sensors to an exterior surface of the conduit  (46,48) via various attaching means (the attachment means claimed are all well-known and established attaching means and equivalents one for the other, thus are deemed to be obvious to one of ordinary skill in the art)to the conduit to measure changes in one or more mechanical states of a conduit (see column 9, lines 9-27, "velocity sensors 46 and 48”); receiving, by a processor, sensor data; and determining, by the processor, from the sensor data, a property of the fluid (this is disclosed via the principle of the disclosed mass flow meter, see for example. column 7, lines 48-65, - "computing means, which computing means typically have memory for storing instructions").  Shimada specifically shows the vibrator and sensors attached to an outside surface of the conduit, thus the placement and attachment for a Coriolis flow meter would be deemed to be obvious to one of ordinary skill in the art. Further, Dahlin, in at least Figures 7 and 8, shows a non-contact magnetic coil isolation device, as disclosed in column 9, lines 53 through 68.
With respect to claim 12, the system of method of claim 11, where the conduit is a pipe is illustrated in figures 2 and 3 of Dahlin and Shimada shows the conduits as pipes. 
With respect to claim 13, the system of claim 11, where the fluid comprises at least one of oil, water, gas, mixture of multiple fluids, is not explicitly disclosed, however, detecting mass flow velocity of oil through a pipe, since oil often flows through pipes, would be obvious to one of ordinary skill in the art. 
With respect to claim 14, while the specific exciter used is not explicitly disclosed, the exciter type and a specific multiphase fluid are not disclosed, these features are not disclosed as critical nor required and thus any exciter and any fluid that flows that provides the necessary function would be deemed as an obvious equivalent to one of ordinary skill in the art.
With respect to claim 15, the method of claim 11, where the sensor is selected from a group consisting of a displacement sensor, a motion or acceleration sensor, a vibration sensor, load (stress) sensor, and a strain sensor is disclosed as velocity sensors are disclosed in Dahlin and a velocity and vibration sensors are disclosed in Shimada.
With respect to claim 16, the method of claim 11, where the system comprises two isolators positioned along an axial length of the conduit, the isolators forming a measurement length of conduit, and where the exciter is placed along the measurement length of the conduit is illustrated in figures 2 and 3 of Dahlin. Any suitable isolator type is seen as obvious and well within the preview of one of ordinary skill in the art.
With respect to claim 17, while the arrangement of the sensors or the specific elastic elements are not explicitly disclosed, placing the sensors in a configuration to maximize measurement results and using efficient elastic elements would be obvious to one of ordinary skill in the art at the time of the invention. 
 With respect to claim 18, the method of claim 11, where the property of the fluid is at least one of mass flow, viscosity, or density is disclosed as a Coriolis mass flow rate measurement apparatus is disclosed.
With respect to claim 19, the use of multiple exciters is shown in the reference and the exciters causing various movements would be obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive. With respect to the 35 USC 102 rejection, the Applicant states that the claim is amended to include all of the sensors listed in the claim. The claim as written does not require all of the sensors, just a plurality of the sensors.  It can be multiple sensors of a single type, with the claim as written, and Dahlin discloses a velocity and temperature sensor, thus would still meet the claim, even as amended. With respect to claim 11, Dahlin discloses a non-contact magnetic coil isolation device as discussed above. For at least these reasons, the above rejection is being given.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



June 21, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861